BLACKBURN, Presiding Judge,
concurring fully and specially.
I concur fully with the analysis and result in the majority’s opinion. However, I wish to add the following observations.
The statute as drafted focuses on the age of the driver at the time license suspension is sought, not on the age of the driver at the time the underlying offense was committed. “[T]he driver’s license of any person under 21 years of age convicted of... any offense for which four or more points are assessable . . . shall be suspended by the department.”3 The statute could have focused on the driver’s age at the time the material offense was committed, similar to that done in OCGA § 15-11-2 (2) (B) (“ ‘[c]hild’ means any individual who is: Under the *888age of 21 years, who committed an act of delinquency before reaching the age of 17 years”) (emphasis supplied). Indeed, the California legislature has done just that, stating that licenses may be suspended “for any offense specified [below], committed while the person was under the age of 21 years.”4 The clear language of the statute controls where legislative language can be easily devised to give authority to suspend driver’s licenses based on the driver’s age at the time of the offense rather than based on the driver’s age at the time of the suspension. I agree with the majority that the Georgia General Assembly’s choice of language here indicated an intent to focus on the driver’s age at the time suspension is sought.
Decided August 31, 2004
Reconsideration denied October 6, 2004
Thurbert E. Baker, Attorney General, Christopher S. Brasher, Senior Assistant Attorney General, Robert W. Smith, Jr., Assistant Attorney General, for appellant.
Hall, Booth, Smith & Slover, Michael Meyer von Bremen, for appellee.

 Cal. Veh. Code § 13202.5 (a). See Mo. Ann. Stat. § 302.505 (1) (“[t]he department shall suspend or revoke the license of any person . . . where such person was less than twenty-one years of age when stopped and was stopped upon probable cause to believe such person was driving while intoxicated”).


 OCGA § 40-5-57.1 (a).